DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, claims 15-20 in the reply filed on 01/10/2022 is acknowledged. The traversal is on the ground(s) that the “The Office Action does not establish that each and every feature of the subject matter that is common to claims 9-20 is known in the prior art …claims 9-20 (corresponding to PCT claims 1-8) have unity of invention and are novel over the prior art.”  This is not found persuasive. The Examiner has considered the requirements for unity of invention and concluded that the groups of inventions are not linked as to form a single general inventive concept because they do not provide a contribution over the prior art, as detailed discussion in the Restriction/Election Requirement dated 11/10/2021. Applicant’s attention is drawn to MPEP 1850 Section I, which further specifies that: "PCT Rule 13.2, as it was modified effective July 1, 1992, no longer specifies the combinations of categories of invention which are considered to have unity of invention. The categories of invention in former PCT Rule 13.2 have been replaced with a statement describing the method for determining whether the requirement of unity of invention is satisfied. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term “special technical features” is defined as meaning those technical 
The requirement is still deemed proper and is therefore made FINAL. Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/10/2022. Claims 15-20 are currently examined on the merits.
Drawings
Figures 7, 8 and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “a method”, and the claim also recites “a sublimation method” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 16-20 are rejected because they depend on claim 15.
The recited in claim 15 "… manufacturing a silicon carbide single crystal by growing a silicon carbide single crystal…” constitutes an indefinite subject matter. It is not clear whether the manufactured “silicon carbide single crystal” and the grown “silicon carbide single crystal” are referring to a same silicon carbide single crystal or different ones. Therefore, the metes and bounds of claim 15 are not readily ascertainable. Clarification and/or correction are/is required. Claims 16-20 are rejected because they depend on claim 15.
The recited in claim 15 "…a growth container lid of a growth container… the silicon carbide single crystal is grown using, as the growth container lid, a growth container lid …” constitutes an indefinite subject matter. It is not clear whether “a growth container lid” is referring to the previously recited “growth container lid” in the 
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order 
Claims 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al (US 20020083892 A1, “Kondo”).
Regarding claim 15, Kondo (entire document) teaches a method for manufacturing a silicon carbide single crystal 4 by growing a silicon carbide single crystal 4 on a seed crystal substrate 3 adhered to a member (comprising a protection layer 5, seed supporting member 1b/1d and a top member 1c) by a sublimation method (figs 4A, 4B, 5A and 5B, abstract, 0008, 0009 and 0054-0059), the member (comprising the protection layer 5, the seed supporting member 1b/1d and the member 1c) is provided on an upper part of a growth crucible 1 (growth container) and covers the upper part of the growth crucible 1 (figs 4A, 4B, 5A and 5B), e.g., the member reads on a growth container lid of the growth container (crucible), wherein the silicon carbide single crystal 4 is grown (figs 4A, 4B, 5A and 5B, 0056-0059), the growth container lid (the member comprising the protection layer 5, the seed supporting member 1b/1d and the member 1c) supporting the seed 3 (figs 4A, 4B, 5A and 5B), the growth container lid (the member comprising the protection layer 5, the seed supporting member 1b/1d and the member 1c) having an opening space comprising an annular shaped circle with an adhesion 6 (a pattern formed only within an adhesion region) of the seed crystal substrate 3 (figs 5A and 5B, 0057-0059), the pattern comprising at least one curved line (for example the circular shape with the adhesion 6) or straight line (for example the opening in a vertical direction). In the embodiment as represented by figs 5A and 5B, the growth container (crucible) lid 
It is noted that the claimed invention calls for a process/method and the process/ method is taught by the applied prior art. It is also noted that the claim is depleted with apparatus/ structural limitations; regarding the apparatus limitations in the process claims, the court has held that unless the apparatus limitations affect the process in a manipulative sense, they may have little weight in the process claims. In re Leeson Corp. 185 USPQ 156; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA).
Regarding claim 16, Kondo teaches the pattern (the annular circle or the opening space) is formed radially from a center of the growth container lid (the 
Regarding claim 17, Kondo teaches the pattern (the annular circle or the opening space) is formed concentrically (fig 5B).
Regarding claims 18, 19 and 20, Kondo teaches the pattern having a shape of annular circle, and the annular circle having a width (figs 5A and 5B), but does not explicitly teach the width of 5mm or less. However Kondo teaches the pattern portion with the adhesive 6 for boding the seed crystal to the crystal supporting part 1d at the periphery with a small contact area (figs 4A, 4B, 5A and 5B, 0008, 0009 and 0056-0059), apparently the size/width of the pattern portion with the adhesive affect the strength of bonding the seed to the seed supporting part, and the conditions for example local stress or temperature destruction for crystal growth. Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kondo, and obtained various size/width of the pattern including the instantly claimed “width of 5 mm or less” in order to providing suitable conditions for growing crystal having suppressed defects, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B).  Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokuda et al (US 2012/0152166 A1) teaches a seed holder for supporting a seed crystal 5, wherein a purge channel 93 is defined by a portion 91 and a mounting portion 92 (penetrating the seed holder), the portion 91 and the mounting portion 91 is fixed together by adhesive (figs 3, 4 and 7, 0035-0040, 0060-0062).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/HUA QI/           Primary Examiner, Art Unit 1714